DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-6, 9-13, 23, 43-45, 49 and 50 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wilson (US 20080227176).
	With respect to claims 1, 10-13, 43, 49 and 50, Wilson discloses a cell culture chamber (Figure 3:20) for use in an automated cell engineering system.  The culture chamber is a flat and non-flexible chamber having a low chamber height and a cell-contacting surface (Figure 3:120).  At least paragraphs [0058]-[0060] state that at least a portion of the cell-contacting surface comprises a non-porous, gas-permeable material.  See the oxygen flux arrows 90, 100 that indicate that the cell-contacting surface is gas-permeable.  Wilson further teaches in at least paragraph [0057] that the cell-contacting surface includes a surface coating that improves cell adhesion.  Wilson teaches that the coating may include fibronectin.  
	With respect to claims 4 and 5, Wilson discloses the apparatus as described above.  Wilson further shows in Figs. 2-4 that the entire cell-contacting surface comprises the non-porous, gas-permeable material.
	With respect to claim 6, Wilson discloses the apparatus as described above.  Wilson further states in at least paragraph [0084] that the non-porous, gas-permeable material comprises silicone, FEP or EVO.
	With respect to claim 9, Wilson discloses the apparatus as described above.  Wilson says nothing about centrifugation, and it appears that the cell culture is not suited for centrifugation.
	With respect to claim 23, Wilson discloses the apparatus as described above.  As discussed above, Wilson discloses a cell culture chamber (Figure 3:20) for use in an automated cell engineering system.  The culture chamber is a flat and non-flexible chamber having a low chamber height and a cell-contacting surface (Figure 3:120).  At least paragraphs [0058]-[0060] state that at least a portion of the cell-contacting surface comprises a non-porous, gas-permeable material.  Wilson further teaches that the cell culture chamber is a high temperature chamber capable of carrying out activation, transduction and/or expansion of a cell culture.  Wilson shows that the cell culture chamber is in communication with at least one fluidics pathway (Figure 8A:70) configured to provide recirculation, removal of waste, homogeneous gas exchange and distribution of nutrients.
	With respect to claims 44 and 45, Wilson discloses the apparatus as described above.  The Wilson device is fully capable of accommodating a wide variety of cells, including immune cells, stem cells and progenitor cells.  Apparatus claims cover what a device is, not what a device does. A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim.  See MPEP 2114. Similarly, a claim is only limited by positively recited elements. Thus, inclusion of the material or article worked upon (here, specific cell types) by a structure being claimed does not impart patentability to the claims.  See MPEP 2115.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 2 and 48 are rejected under 35 U.S.C. 103 as being unpatentable over Wilson (US 20080227176) as applied to claims 1 and 43, and further in view of Staheli (US 20130084030).
Wilson discloses the apparatus set forth above.  Wilson additionally teaches a plurality of ports (Figure 8A:70) configured to circulate fluid, and, in a different embodiment, at least one medial port (see, for example, Figure 2:70).  Wilson, however, does not appear to teach a single embodiment in which the cell culture chamber comprises a distal port, a medial port and a proximal port.
Staheli discloses a cell culture chamber (Figure 1:12) comprising a plurality of ports (Figure 1:44, 52).  Any of the ports may be considered to be distal ports, medial ports, and/or proximal ports, and any of the ports may perform a function related to recirculation and draining.  This is described in at least paragraphs [0037]-[0053].  Paragraph [0065] specifically states that ports 52 are well suited to function as drain ports.
Before the effective filing date of the claimed invention, it would have been obvious to ensure that the Wilson cell culture container includes a distal port, a medial port and a proximal port.  Staheli shows that essentially any number of ports may be positioned at a variety of locations across a cell culture chamber in order to perform the simple functions of liquid filling, liquid withdrawal and liquid recirculation.  Applying a known technique (here, multiple fill/drain ports) to a known device ready for improvement to yield predictable results is prima facie obvious.  See MPEP 2143.

Claims 3 is rejected under 35 U.S.C. 103 as being unpatentable over Wilson (US 20080227176) as applied to claim 1, and further in view of Florez (US 20090148941).
	Wilson discloses the apparatus as set forth above, however does not expressly state that the cell-contacting surface comprises a plurality of separate sections.
	Florez discloses a cell culture chamber (Figure 2:21) comprising a plurality of separate gas-permeable sections (Figure 2:28) disposed on a surface of the chamber.  This is described in at least paragraph [0032].
	Before the effective filing date of the claimed invention, it would have been obvious to subdivide the cell-contacting surface of Wilson into a plurality of different non-porous, gas-permeable sections.  As evidenced by Florez, this configuration is functionally equivalent to the provision of one large, continuous, non-porous, gas-permeable sections.  Those of ordinary skill would have additionally recognized that the use of individual non-porous, gas-permeable sections would have allowed one to strategically determine where gases are allowed to diffuse into the reactor.  It is well established that, absent a showing of criticality, it is prima facie obvious to subdivide a continuous feature into a plurality of smaller features (i.e. to make a unitary structure separable).  See MPEP 2144.04 “Making Separable”.

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Wilson (US 20080227176) as applied to claim 1, and further in view of Barbera-Guillem (US 20030008388).
Wilson discloses the apparatus as set forth in claim 1, however does not appear to give specific height and volume values for the cell culture chamber.
Barbera-Guillem discloses a cell culture chamber (Figure 4:12) comprising at least one gas permeable surface.  Paragraph [0026] teaches that the height of the chamber may be about 0.5 cm to 4 cm, and that the volume of the chamber may be about 50 ml to 200 ml.
Before the effective filing date of the claimed invention, it would have been obvious to ensure that the Wilson device is sized according to the limitations set forth in claims 7 and 8.  Barbera-Guillem teaches that cell culture chambers having a height of about 0.5 cm to 4 cm and a volume of about 50 ml to 200 ml are commonly used in the art. Wilson states in paragraphs [0017] and [0071] that the specific height and volume of the culture chamber can vary based on the needs of a particular cell type and protocol, and one of ordinary skill would have found it obvious to optimize height and volume (which are known result-effective variables) through routine experimentation.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The Wilson (US 20050106717), Karerangabo (US 20130059339), Wilson (US 20100055774), Smith (US 5935847), Niazi (US 20110198286) and Carter (US 20140120608) references teach the state of the art regarding cell culture chambers.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN ANDREW BOWERS whose telephone number is (571)272-8613. The examiner can normally be reached M-F 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571) 272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN A BOWERS/Primary Examiner, Art Unit 1799